IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Northern Division)

UNITED STATES OF AMERICA

Vv. Crim. No. GLR-17-0506

)

)

ISABEL FITZGERALD, et al., )
)

Defendants. )

)

THE UNITED STATES OF AMERICA’S OPPOSITION TO DEFENDANTS
FITZGERALD’S AND PANGALLO’S SUPPLEMENTAL MOTIONS
TO DISMISS COUNTS ONE THROUGH FOUR OF THE INDICTMENT
FOR FAILURE TO STATE AN OFFENSE BASED UPON
THE SUPREME COURT?’S DECISION IN REHAIF v. UNITED STATES
(ECF #s 113 & 118)

ROBERT K. HUR
UNITED STATES ATTORNEY

Jefferson M. Gray
Sean M. Delaney
Assistant U.S. Attorneys

U.S. Attorney’s Office
36 S. Charles Street, 4th Floor
Baltimore, Maryland 21201

(410) 209-4915

Date: January 21, 2020
INTRODUCTION

ARGUMENT

I.

Il.

ITT.

CONCLUSION

TABLE OF CONTENTS

BOTH PROVISIONS OF THE FEDERAL PROGRAM BRIBERY ACT
CHARGED HERE ALREADY INCLUDE AN EXPRESS SCIENTER
REQUIREMENT THAT COMPELS THE GOVERNMENT TO PROVE
THAT A DEFENDANT ACTED “CORRUPTLY,” WHICH REQUIRES
A SHOWING OF AN IMPROPER MOTIVE OR PURPOSE THAT

INVOLVED CONSCIOUS WRONGDOING uu... eeeceeeeecetceesesseeecenseesenenteseeess

A. The Defendants’ Argument Simply Ignores the Existing
(and Wholly Sufficient) Scienter Requirements of

§ 666(a)(1)(B) and § 666(a)(2) .......cccccccccessccsscscssscsssscsscccesssessscccessscescees

B. The Sand & Siffert Jury Instructions Used in this District Clearly
Instruct that a Defendant Cannot be Convicted of Violating
§ 666(a)(1)(B) or § 666(a)(2) Unless the Government Proves

Beyond a Reasonable Doubt that He or She Acted “Corruptly” .............

C. Defendant FitzGerald’s Two Arguments Based Upon the Legislative

History of § 666 and the Rule of Lenity Are Also Meritless ...................

BECAUSE THE STRUCTURE AND LANGUAGE OF THE UNLAWFUL
FIREARMS POSSESSION STATUTE AND THE FPBA ARE COMPLETELY
DIFFERENT, AND THE FPBA ALREADY INCLUDES AN EXPRESS

SCIENTER REQUIREMENT, REHAIF HAS NO APPLICABILITY HERE ......

BECAUSE DEFENDANT PANGALLO’S SUPPLEMENTAL MOTION TO
DISMISS COUNTS ONE AND FOUR (ECF # 118) RELIES ON THE SAME
ARGUMENTS ADVANCED BY DEFENDANT FITZGERALD, IT

THEREFORE FAILS AS WELL .0... ccc eccesscscecestenessessssscssssssssesecsseseseessseeseneees

POCO H OOOOH R OOH ED EOD OED ED DOSED ESOT EDEHEFES SS EE DEES SE ESO EEO OH EEO R ES EDESESEESEOHOEDOSE DET DERE EE EEE OHORD

POCO HOO RHEE EEO e TEER DOH E OES OEE SESEUOOOCOTO ESOS EEE EE EE ONES OH OE OE SEES BEES EE OSEESEO OEE SESE STECEHOOEE HED OR ER TOESS

FORO Oe EO HOR OH Oe HORE REDE ROE DERE EDEL ESOC E TOD EF ED DE DED EOE DE CET ETE HERE OE EE OERSETEFE LE DE LEDS TCLS E OSES EEE EEEEES
The United States of America, by its undersigned counsel, states the following in
response to defendant FitzGerald’s Supplemental Motion to Dismiss Counts One, Two,
and Three of the Indictment for Failure to State an Offense (ECF # 113) and defendant
Pangallo’s Supplemental Motion to Dismiss Counts One and Four for Failure to State an
Offense (ECF # 118). The primary thrust of these motions is that the indictment should
allege, and the government be required to prove at trial, that defendant FitzGerald knew
that she was an agent of the Maryland Department of Human Resources (MDHR), and
that defendant Pangallo similarly knew that she was an agent of MDHR. For the

reasons set forth below, each motion is wholly without merit.

INTRODUCTION

FitzGerald’s and Pangallo’s motions both seek to extract some benefit from the

 

Supreme Court’s decision last summer in Rehaifv. United States,__—-US. ,139 S.
Ct. 2191, 2195 (2019), an unlawful firearms and ammunition possession case that
charged the defendant with violations of 18 § 922(g). The Court in Rehaif was thus
called upon to interpret the required elements of a completely different federal criminal
statute that has neither a similar structure nor involves a similar subject matter to the
Federal Program Bribery Act (FPBA), which is the basis for most of the offenses charged
here. Nevertheless, defendants FitzGerald and Pangallo contend that Rehaif requires
this court to infer the existence of a non-textual scienter element that applies to the first
element of the charged violations of 18 U.S.C. § 666(a)(1)(B) and (a)(2): that at the
various times alleged in the Count One, { 4 of the indictment, defendant FitzGerald was

an agent of the Maryland Department of Human Resources (MDHR), the Maryland

Department of Information Technology (DoIT), and the Maryland state government.
See L. SAND, ET AL., MODERN FEDERAL JURY INSTRUCTIONS: CRIMINAL, Instruction Nos.
27A-9 & 27A-16 (listing elements of the offenses charged in Counts Two, Three, and
Four).

More specifically, defendant FitzGerald contends that the government should be
required to allege and prove that she knew she was an agent of these entities and had
authority to act on their behalf. ECF # 113, at 1-2, 6.1! Defendant Pangallo separately
contends that in the case of outside businessman like himself who is charged with
bribing an agent of an government agency or publically-funded entity, the government
should be required to allege and prove that he knew that person (FitzGerald, in this
case) was an agent. ECF # 118 at 2-3. The defendants contend that absent such a
requirement, the statute would permit conviction of persons who acted without any
corrupt intent, or improper or bad purpose, and whose conduct was completely lawful.
ECF # 113 at 71-10; ECF # 118 at 3-4. As shown below, however, this assertion is
groundless, because each of the two provisions of § 666(a) already expressly require the
government to plead and prove that each defendant acted “corruptly.”

Significantly, neither defendant’s motion contends that this supposed scienter
requirement applicable to § 666(a)’s first element is traceable to any word that actually
appears in the text of the statute. Nor do they claim that this requirement has been
previously identified or recognized by any court anywhere in the existing case law
interpreting the elements of § 666 — a statute that was first enacted in 1984, more than a

third of a century ago. Rather, they contend that this non-textual scienter requirement

 

1 Defendant FitzGerald sometimes advances an even broader formulation: that an
agent “must have had authority to act on behalf of the state agency with regard to its
funds.” Id. at 1, 6, 14-15.
has only now belatedly emerged as a result of the Supreme Court’s interpretation in
Rehaif of the elements and structure of the wholly different and unrelated criminal
statute relating to unlawful possession of a firearm or ammunition.

But what neither defendant expressly acknowledges or addresses, however, is
that §§ 666(a)(1)(B) and 666(a)(2) each already includes an express scienter
requirement that makes it necessary for the government to prove that both Ms.
FitzGerald, in her capacity as an agent charged with soliciting or extorting wrongful
benefits, and Mr. Pangallo, in his capacity as an outsider charged with offering and
giving those benefits, acted “corruptly” in doing so.2 The applicable jury instructions
define “corruptly” as acting “with an improper motive or purpose to influence or reward
[the recipient’s] actions” that “involves conscious wrongdoing, or, as it has sometimes
been expressed, a bad or evil state of mind.” L. SAND, ET AL., Instruction Nos. 27A-13 &
27A-20.

Thus, contrary to what the defendants claim, the additional “scienter”
requirement that Ms. FitzGerald and Mr. Pangallo seek to conjure out of thin air and
apply to the “agent” element is therefore not necessary to ensure that § 666 adequately

discriminates between those acting innocently and those acting with corrupt intent. 3 It

 

2 On asingle occasion, Ms. FitzGerald’s motion includes the word “corruptly” when
quoting the statutory language, ECF # 113 at 2, but she subsequently excludes it from
another partial quotation later on (ECF # 113 at 9). Mr. Pangallo’s motion includes it
once when referring to § 666(a)(4)(B), but not when referring to § 666(a)(2) later on the
same page. ECF # 118 at 2. And neither defendant’s motion includes any discussion of
the relevance of the statute’s use of the term “corruptly” to their argument about the

> “

necessity of inferring a separate mens rea requirement for the statute’s “agent” element.

3 Itis appropriate to place “scienter” in quotes when referring to FitzGerald’s and
Pangallo’s proposed new requirement, because rather than dealing with scienter, what
they are really trying to do is to expand the statutory definition of “agent” in § 666(d)(1)

3
has no grounding in the statute’s actual text, as the defendants implicitly concede, and
Congress’s inclusion of specific scienter language at three other places in the statute
strongly militates against any suggestion that the absence of a scienter requirement
relating to the “agent” element was an inadvertent oversight. Finally, nothing in the
Supreme Court’s analysis of the elements of the unlawful firearms possession statute in
Rehaif — which it held included an express scienter requirement as a result of the
statute’s use of the term “knowingly” that applied to the defendant’s knowledge of his
new status as an unlawful alien once he stopped attending an American college —
warrants inferring and imposing an additional non-textual requirement to § 666(a)’s

first element. Both defendants’ motions should therefore be denied.

ARGUMENT

I. BOTH PROVISIONS OF THE FEDERAL PROGRAM BRIBERY
ACT CHARGED HERE ALREADY INCLUDE AN EXPRESS
SCIENTER REQUIREMENT THAT COMPELS THE
GOVERNMENT TO PROVE THAT A DEFENDANT ACTED
“CORRUPTLY,” WHICH REQUIRES A SHOWING OF AN
IMPROPER MOTIVE OR PURPOSE THAT INVOLVED
CONSCIOUS WRONGDOING

A. The Defendants’ Argument Simply Ignores the Existing
(and Wholly Sufficient) Scienter Requirements of
§ 666(a)(1)(B) and _§ 666(a)(2).
Rehaif involved a charge of unlawful possession of a firearm in violation of 18
U.S.C. § 922(g)(5) by a young man from the United Arab Emirates who overstayed his

student visa and whose immigration status therefore shifted from legal to unlawful. The

issue before the Court in Rehaif was whether the use of “knowingly” in 18 U.S.C. §

 

in a way that they apparently think will make it more difficult to prove at trial. See
discussion at page 16-19 infra.

4
924(a)(2)4 — which is § 922(g)’s penalty provision — applied to both the “status” element
of the offense (i.e., whether the defendant fell into one of § 922(g)’s nine classes of
individuals prohibited from possessing a firearm) and its “possession” element, or
simply to the latter. The Court concluded that it applied to both, and explained its
underlying reasoning as follows:

Applying the word “knowingly” to the defendant’s status in § 922(g) helps

to advance the purpose of scienter, for it helps to separate wrongful from

innocent acts. Assuming compliance with ordinary licensing require-

ments, the possession of a gun can be entirely innocent. [citation omitted]

It is therefore the defendant’s status, and not his conduct alone, that

makes the difference. Without knowledge of that status, the defendant

may well lack the intent needed to make his behavior wrongful. His

behavior may instead be an innocent mistake to which criminal sanctions

normally do not apply.

139 S. Ct. at 2197 (emphasis in the original).

Rehaifs relevance to this case is therefore questionable on its face, because this
prosecution does not involve charges arising under the unlawful firearms possession
statute. Instead, Counts One through Four all relate to conspiracy to violate, or
substantive charges of violating, two provisions of the FPBA: 18 U.S.C. § 666(a)(1)(B)
(the statute’s solicitation or extortion provision) and § 666(a)(2) (its bribe-paying
provision). Because Rehaif is a statutory interpretation case involving the interpretation
of a different and unrelated statute, it can have applicability here only if (a) the unlawful

firearms possession statute and the FPBA are similar in structure or language (which, as

we demonstrate below, they clearly are not) or if (b) the Court’s concern in Rehaif that

 

4 Section 924(a)(2) provides that “Whoever knowingly violates subsection . . . (g)”
shall be subject to a fine and/or a maximum 10-year term of imprisonment.
an alternative statutory interpretation might allow the conviction of innocent persons
acting with no culpable intent also has some basis here (which is likewise not the case).
Because “[t]he language of the statute” must be “the starting place in our
inquiry,” Staples v. United States, 511 U.S. 600, 605 (1994), we begin by quoting the full
text of the two FPBA provisions that are relevant here. We start with § 666(a)(1)(B), the
basis for the first prong of Count One’s conspiracy charge ({] 16(a)), as well as the
substantive solicitation or extortion offenses charged in Counts Two and Three. That
provision states that:
(a) Whoever...
(1) being an agent of an organization, or of a State, local or tribal
government, or any agency thereof [that receives in any one year
period, payments or other benefits exceeding $10,000 under a
federal program, § 666(b)] —
(B) corruptly solicits or demands for the benefit of any
person, or accepts or agrees to accept, anything of
value from any person, intending to be influenced or
rewarded in connection with any business,
transaction, or series of transactions of such
organization government, or agency involving
anything of value of $5,000 or more; [shall be guilty
of a crime].
Exhibit 1 (text of 18 U.S.C. § 666) (emphasis added).
Significantly, § 666(a)(1)(B) never uses the word “knowingly,” the interpretation
and application of which was the entire focus of the Court’s decision in Rehaif. 139 S.
Ct. at 2194 (“The question here concerns the scope of the word ‘knowingly.’””). That is an
initial important distinction between this case in Rehaif, where the use of “knowingly”

in § 924(a)(2)’s penalty provision afforded a basis for the Court to find that it potentially

modified all three elements of § 922(g). Id. at 2195 (“The term ‘knowingly’ in §
924(a)(2) modifies the verb ‘violates and its direct object, which in this case is §
922(g).”).

Certainly, Congress could easily have used “knowingly” in § 666(a)(1)(B) had it
wished to do so. It could have been added after “Whoever” in the first line of § 666(a),
or placed immediately before the words “being an agent” in § 666(a)(1). But the
statute’s drafters chose not to do that. And the decision by the statute’s drafters not to
use “knowingly” in either of these provisions was clearly a considered and deliberate
choice, because they did find it useful and appropriate to include “knowingly” in the
statute’s embezzlement-theft provision, § 666(a)(1)(A) (“Whoever ... embezzles, steals,
obtains by fraud, or otherwise without authority knowingly converts . . . property”)
(emphasis added).5

The reason for this choice by the statute’s drafters is clear. In contrast to the
unlawful firearms possession statute, where absent the existence of a proscribed status,
“the possession of a gun can be entirely innocent,” Rehaif, 139 S. Ct. at 2197, it is, by
| definition, never innocent conduct for an agent of a government, agency, or publicly-
funded organization to “corruptly solicit[] or demand[]” something of value in return for
conducting business or transactions involving the expenditure of $5,000 or more. As
the Supreme Court has pointed out, it has long been “as plain as a pikestaff” that
accepting bribes and kickbacks to serve corrupt ends while in government service
violates the law. See Skilling v. United States, 561 U.S. 358, 412 (2010), quoting

Williams v. United States, 341 U.S. 97, 101 (1951).®

 

5 Section § 666(a)(1)(A) is not charged in this case.

6 This case accordingly falls squarely within the limited “exception” that FitzGerald
purports to discern and which she addresses in her motion at page 8 n.5 (noting that the

7
For that reason, defendant FitzGerald’s contention that, absent reading in an

>. &

inferred scienter requirement to the statute’s “agent” element, the statute would
potentially sweep within its scope “entirely innocent” and “constitutionally protected”
conduct such as paying a lobbyist to exert influence on a state agency (ECF # 113 at 10),
is simply nonsense. When a lobbyist is properly hired to exercise influence on a state
agency or a publicly-funded entity, there is neither a “corrupt[]” solicitation or demand
by the agent, nor a “corrupt[]” offer, promise, or payment to an agent, and under those
circumstances, neither § 666(a)(1)(B) nor § 666(a)(2) would apply by their own express
terms. In contrast, if the lobbyist then passed along some of the funds he or she
received to a state or covered entity agent to influence their determination, or the agent
demanded of a firm with business before the state that they hire a particular lobbyist,
whether out of an expectation that the lobbyist would share the payments with them or
because of a personal relationship with the lobbyist, then the requirement of corrupt
action would be met, and criminal liability under § 666(a)(2) and § 666(a)(1)(A) would
clearly and properly exist.

Thus, the circumstances that gave rise to the Court’s concern in Rehaif about

ensuring fair notice of what constituted criminal activity under the unlawful firearms

possession statute? are wholly absent here in light of the very different language and

 

presumption of scienter does not apply if the statute “criminalizes conduct that is not
otherwise innocent,” quoting United States v. Cook, 76 F.3d 596, 601-02 (4th Cir.

1996)).

7 Qne can certainly understand why the Supreme Court majority in Rehaif might have
been concerned that a young student from the Middle East who originally entered this
country lawfully might not be aware that his status changed immediately upon the
termination of his academic enrollment. But there is no similar basis for concern with
respect to a government agent who “corruptly” solicits or demands benefits in
connection with the business of their agency or publicly-funded entity, or in regard to an

8
structure of the FPBA charges brought against the defendants. By mandating that the
government must prove that an entity’s agent acted “corruptly,” the statute’s drafters
ensured that any defendant who is convicted under this provision must have been found
by the jury to have acted with “a vicious will” (id. at 2196, quoting W. BLACKSTONE,
COMMENTARIES ON THE LAWS OF ENGLAND) and with a clear understanding of “the
wrongful nature of their act ... .” Id., quoting X-Citement Video, 513 U.S. at 72 n.3.

As we shall discuss at more length in section II below, Rehaif is therefore readily
distinguishable with regard to the first prong of Count One and to Counts Two and
Three because its holding applies to a different criminal statute involving an activity
(possession of a firearm or ammunition) that is fully lawful, unless it is done by persons
with a particular status. Id. at 2197 (“In the provisions at issue here, the defendant’s
status is the ‘crucial element’ separating innocent from wrongful conduct.”). But with
regard to the charges based on § 666(a)(1)(B) in Counts One through Three, the “crucial
element” separating innocent from wrongful conduct is whether the defendant acted
“corruptly” in soliciting or extorting things of benefit for the purpose of influencing or
rewarding him or her in connection with business or transactions of the government,
agency, or federally-funded organization that involves $5,000 or more.

The same is true with regard to § 666(a)(2), the basis for Count Four (which is
the subject of defendant Pangallo’s motion, ECF # 118). That provision establishes that:

(a) Whoever...

(2) corruptly gives, offers, or agrees to give anything of value to
any person, with intent to influence or reward an agent of an

organization or of a State, local or Indian tribal government, or any
agency thereof, in connection with any business, transaction, or

 

outsider with business interests before an agency or publically-funded entity who
“corruptly” offers or gives such benefits.
series of transactions of such organization, government, or agency

involving anything of value of $5,000 or more; [shall be guilty of a

crime].
This provision likewise does not use the word “knowingly,” because once again the work
of distinguishing conscious wrongdoers from hapless innocents is accomplished by the
requirement that the government must demonstrate that the defendant acted
“corruptly.”

Thus, contrary to defendant FitzGerald’s contention that “reading a scienter
requirement into the ‘agent’ element of the statute is required in order to avoid
criminalizing lawful conduct” (ECF # 113, at 6 & 10-11; see also ECF # 118 at 2-3), there
is no need here to infer or to conjure up ex nihilo (“out of nothing”) a non-textual
scienter requirement to ensure that the charged provisions of the FPBA do not sweep so
broadly as to encompass persons acting without bad or improper intent. For §
666(a)(1)(B), the FPBA’s solicitation or extortion provision, and § 666(a)(2), the FPBA’s
bribe-paying provision, both already contain an express scienter requirement. Each of
these statutory provisions therefore explicitly requires that the government prove
beyond a reasonable doubt that a defendant acted “corruptly,” whether in soliciting or

demanding things of value in return for their actions or in offering or giving things of

value to induce particular actions.®

 

8 It is quite revealing that in the 18 pages of Ms. Fitzgerald’s supplemental motion to
dismiss, she quotes § 666(a)(1)(B)’s actual scienter requirement in passing only once
(ECF # 113 at 2), and thereafter studiously ignores it. Indeed, at the beginning of the
first full paragraph on page 9, defendant FitzGerald’s motion purports to quote the key
language from § 666(a)(1)(B), but she omits the word “corruptly” that appears
immediately before the words “solicits or demands,” which she does quote. Mr.
Pangallo’s shorter and admittedly derivative motion (ECF # 118) likewise makes only a
single passing reference to the fact that “corruptly” appears in § 666(a)(1)(B), but does
not do so in regard to § 666(a)(2).

10
B. The Sand & Siffert Jury Instructions Used in this District
Clearly Instruct that a Defendant Cannot be Convicted of
Violating § 666(a)(1)(B) or § 666(a)(2) Unless the
Government Proves Beyond a Reasonable Doubt that He
or She Acted “Corruptly.”

Moreover, while pushing their claim that the charged provisions of the FPBA
leave open the possibility of convicting defendants who acted without bad or improper
intent, neither defendants FitzGerald nor Pangallo ever address the language of the
standard jury instructions applicable to these provisions, which expressly require the
government to prove that a defendant acted with such intent. The jury instructions
applicable to both § 666(a)(1)(B) and § 666(a)(2) state squarely that a defendant cannot
be found to have acted “corruptly,” and therefore cannot be convicted under these
provisions, unless the government proves beyond a reasonable doubt that the defendant
acted with an “improper motive or purpose” to be influenced or rewarded that involved
“conscious wrongdoing” or “a bad or evil state of mind.” L. SAND, ET AL., MODERN
FEDERAL JURY INSTRUCTIONS: CRIMINAL, Instructions 27A-13 & 27A-20. Exhibit 2
(texts of relevant Sand & Siffert instructions).

Thus, with regard to the first object of the conspiracy charge (Count One, § 16(a))
and Counts Two and Three (which relate to § 666(a)(1)(B)), Instruction 27A-8 (The
Indictment and the Statute) from L. SAND, ET AL., MODERN FEDERAL JURY INSTRUCTIONS:
CRIMINAL, begins by reading to the jury the relevant text of the FPBA’s solicitation or
extortion provision, including its language establishing that it applies only to agents of a
covered entity who “corruptly solicit or demand” benefits for themselves or any other

person. Next, Instruction 27A-9 (Elements of the Offense) requires the government to

prove beyond a reasonable doubt that:

11
Fourth, that the defendant acted corruptly with the intent to be influenced or
rewarded with respect to a transaction of [specify organization, government, or
agency]....

(Emphasis added.) Instruction 27A-13 then elaborates upon the meaning of “corruptly”
as follows:

To act corruptly means simply to act voluntarily and intentionally with an

improper motive or purpose to be influenced or rewarded. This involves

conscious wrongdoing, or as it has sometimes been expressed, a bad or

evil state of mind.

(Emphasis added).

Similarly, with regard to Count 4 (the subject of Pangallo’s motion), Instruction
27A-15 begins by reading the language of § 666(a)(2), the FPBA’s bribe-paying
provision, to the jury, with its fundamental requirement that a defendant charged with
this offense must “corruptly give[], offer[], or agree to give anything of value to any
person....” Instruction 27A-16 (Elements of the Offense) then likewise instructs the
jury that to satisfy the fourth element of the offense, the government must demonstrate
that the defendant “acted corruptly with the intent to influence or reward” the bribe’s
recipient. Finally, Instruction 27A-20 again instructs the jury that “To act corruptly
means simply to act voluntarily and intentionally with an improper motive or purpose
to influence or reward [the recipient’s] actions” (emphasis added).

Accordingly, the text of the jury instructions that will be read to the jury at the
end of defendants’ trial readily establish that their stated concern that they could be

convicted absent a showing that they acted with bad intent is wholly groundless.

12
Cc. Defendant FitzGerald’s Two Arguments Based Upon the
Legislative History of § 666 and the Rule of Lenity Are
Also Meritless.

Next, defendant FitzGerald contends that “the statute’s legislative history
supports th[e] conclusion” that “the ‘agent’ element [] require[s] the Government to
allege and prove that the defendant knew the facts supporting her status as an ‘agent’
before she can be held liable under the statute.” ECF # 113, at 12, citing S. REP. No. 98-
225, at 370 (1984). In fact, it does no such thing, as a review of the relevant portion of
the Senate Report readily demonstrates. Exhibit 3 (section of Senate Report relating to
18 U.S.C. § 666).9

18 U.S.C. § 666 was enacted as part of the massive crime bill passed in the fall of
1984, which included (as part of its more celebrated provisions) the Sentencing Reform
Act that gave birth to the federal Sentencing Guidelines. The portion of the Senate
Report that addresses § 666 is barely two pages in length. Most of that is devoted to
explaining the need for the statute, which proceeded from the fact that the general theft
of federal property statute (18 U.S.C. § 641) could not reach the theft or embezzlement
of, or corruption relating to, federal funds once they were transferred to a state, local, or
publicly-funded agency,

because title has passed to the recipient before the property is stolen, or

the funds are so commingled that the federal character of the funds cannot

be shown. This situation gives rise to a serious gap in the law, since even

though title to the monies may have passed, the federal government clearly

retains a strong interest in assuring the integrity of such program funds.

S. Rep. No. 98-225, at 369 (Exhibit 3).

 

9 Ofcourse, if it were true that the legislative history supports defendants’ position,
then it is more than passing strange that no defense attorney and no court appears to
have noticed this in the 35 years since the legislative history was drafted and the statute
enacted.

13
The section of the Senate Report summarizing the new statute’s provisions
consists of only nine sentences. With regard to the meaning or interpretation of key
terms used in the statute, such as “agent,” the Senate Report says just this:

The terms ‘agent,’ ‘organization,’ government agency, and ‘local’ are
defined in subsection (D) and require no further explication.

Id. at 370. Significantly, FitzGerald’s motion refrains from quoting this sentence — the
only one in the legislative history that addresses the “agent” element of the statute that
she has put at issue here.

The four sentences on page 12 of defendant FitzGerald’s motion that do purport
to discuss § 666’s legislative history are nothing more than an exercise in smoke and
mirrors. She begins with an unexceptional statement of the statute’s purpose, then
offers a naked and conclusory assertion that this legislative purpose “reflects
congressional intent to punish those who have authority to and intentionally misuse
federal dollars, but not an intent to impose strict liability.” ECF #113 at 12 (emphasis
added).1° The very next sentence of her motion, which one would expect to provide
some support for this assertion about the statute’s “agent” element, is instead a non
sequitur that veers off in a wholly different direction by noting that the statutory term

“federal program” (which is not at issue in this motion) does not reach “every federal

 

10 FitzGerald’s inclusion of the italicized language reflects her apparent belief that if
you say something often enough, even without any actual legal support, you can make it
so. In fact, the Supreme Court has repeatedly beaten back attempts to link liability
under the FPBA directly to the spending of federal funds. This proceeds from the
recognition that corrupt conduct by state or entity officials, even if it is not currently
affecting federal funds, will likely do so in the longer term if it is not checked. See
authorities cited at pages 17-18 infra, as well as our far more detailed discussion of this
point in ECF # 65 at pages 48-58.

14
contract or disbursement of funds.” Id. FitzGerald’s treatment of the legislative
history then wraps up by proclaiming that “Congress did not eliminate or otherwise
indicate an intent to eliminate the mens rea requirement or that mens rea should not
apply to every element of the offense.” Id.

The best that can be said for this assertion is that defendant FitzGerald is half
right. Obviously, “Congress did not eliminate or otherwise indicate an intent to
eliminate the mens rea requirement,” because tt expressly included no fewer than three
of them in the statute — the terms “corruptly” in §§ 666(a)(1)(B) and § 666(a)(2) (which
FitzGerald either glosses over or outright ignores) and “knowingly” in § 666(a)(1)(A)
(which is not charged in this case). But nothing in the sparse legislative history supports
FitzGerald’s further claim that it reflects an intent “that mens rea should [] apply to
every element of the offense.” To the contrary, what the legislative history actually
states is that that “[t]he term ‘agent’ . . . [is] defined in subsection (D) and require[s] no
further explication.” S. Rep. 98-225, at 370 (Exhibit 3).

Given this express directive in the legislative history that the statutory term
“agent” means no less and no more than what appears in § 666(d)(1), let us review that
provision:

(d) (1) | the term “agent” means a person authorized to act on behalf

of another person or a government and, in the case of an

organization or government, includes a servant or employee,
and a partner, director, officer, manager, and representative;

 

1 By way of an example, the Senate Report goes on to explain that an agency’s lawful
purchase of $10,000 in equipment from a supplier would not transform a garden-
variety embezzlement of $5,000 from the agency into a federal crime. S. REP. 98-225, at

370 (Exhibit 3).
15
There is thus nothing in here that “require[s] the Government to allege and prove the
defendant knew the fact supporting her status as an ‘agent’ before she can be held
liable,” ECF # 113 at 12, much less that supports FitzGerald’s additional claim that “an
‘agent’ is an individual authorized to act on behalf of a covered entity with respect to
that entity’s funds.” ECF # 113, at 14 (emphasis in the original). Indeed, the statute’s

yn 6

list of persons qualifying as “agents” includes categories such as “servant,” “employee,”
“director,” and “representative” — individuals who in many cases would not be
authorized to make decisions or take actions with regard to the expenditure of an
entity’s funds.

What is really going on here is that defendant FitzGerald is trying to recast and
recycle an argument she and her co-defendants Maudlin and Pangallo previously
advanced in FitzGerald’s Motion to Dismiss Counts 1-3 (ECF # 55 at 14); Maudlin’s
Motion to Dismiss Counts 1, 4, & 6 (ECF # 59-1, at 4); Pangallo’s Motion to Dismiss
Counts 1 & 4 (ECF # 61 at 7) (insisting that the Government is required to show that
defendant FitzGerald “had authority to control or administer DHR’s resources”). But as
we previously demonstrated at length in our First Consolidated Motions Opposition
(ECF # 65 at 48-58, filed on November 30, 2018), this argument is based upon a line of
authority, unique to the Fifth Circuit, that originated with a divided panel decision in

United States v. Phillips, 219 F.3d 404, 411 (5th Cir. 2000) and that has not escaped

subsequent criticism even within the Fifth Circuit itself.12 Outside the Fifth Circuit,

 

12 See, e.g., Phillips, 219 F.3d at 422 n.3 (Garza, J., dissenting) (noting that §
666(d)(1) “recognizes that an individual can affect agency funds despite a lack of power
to authorize their direct disbursement”). Furthermore, in United States v. Lipscomb,
299 F.3d 303, 313 (5th Cir. 2002), one Fifth Circuit judge characterized Phillips as
having “added some extra-textual teeth” to § 666(d)(1)’s definition of “agent,” and
strongly suggested that the Phillips dissent was actually more consistent with the

16
Phillips’s misguided holding has been squarely rejected or ignored by the First, Third,
Sixth, Eighth, and Eleventh Circuits — in short, by every other Court of Appeals that
appears to have considered the issue.'3 And these other courts have done so with good
reason. For Phillips goes beyond the definition of “agent” set out in the statute itself and
is inconsistent with a long line of other precedent interpreting the meaning of “agent”
under § 666, including the Supreme Court’s subsequent decision in Sabri v. United
States, 541 U.S. 600, 604-05 (2004) (rejecting the defendant’s contention that §
666(a)(2) was facially overbroad and therefore unconstitutional “because it fails to
require proof of any connection between a bribe or kickback and some federal money”)
and its earlier ones in Salinas v. United States, 522 U.S. 56, 58 (1997) (in light of the

ro

statute’s “expansive, unqualified language,” and because § 666(a)(1)(B) “was designed to
extend federal bribery prohibitions to bribes offered to state and local officials. . . [i]t

would be incongruous to restrict § 666” only to cases in which the bribe had a

 

“corruption focus” that the court had originally adopted in United States v.
Westmoreland, 841 F.2d 572, 577 (5th Cir. 1988) (which held that “any reference to
federal funds is conspicuously absent from the operative provisions, and it is clear that
Congress has cast a broad net to encompass local officials who may administer federal
funds, regardless of whether they actually do”). Another judge on the Lipscomb panel
expressed the view that “No discussion of the merits was required [in Phillips]; and the
ensuring discussion on potential constitutional issues is entirely dicta... .” Id. at 351
(Duhe, J., concurring in part and dissenting in part). Similarly, a subsequent Fifth
Circuit panel in United States v. Shoemaker, 746 F.3d 614 (5th Cir. 2014), while
conceding the Phillips remained good law within the Fifth Circuit, pointed out that five
other circuits “have rejected the narrower approach of Phillips,” and it further added
that “The Phillips majority’s concern about avoiding constitutional doubts now itself
rests on doubtful foundations” owing to the Supreme Court’s more recent decision in
Sabri [v. United States, 541 U.S. 600, 604-05 (2004)].” Id. at 622 n.7.

13 See also, e.g., Comment, Corruption Clarified: Defining the Reach of “Agent” in 18
USC § 666, 80 U. CHI. L. REV. 1391, 1408-1409 (Summer 2013) (contending that the
Phillips majority’s “approach unjustifiably narrows the scope of § 666(d)(1)” [the
statutory definition of “agent”] and “contradicts Supreme Court precedent,” including
Sabri).

17
demonstrated effect upon federal funds) and Fischer v. United States, 529 U.S. 667, 678
(2000) (finding that the language of § 666(b) “reveals Congress’ expansive,
unambiguous intent to ensure the integrity of organizations participating in federal
assistance programs”) & 681-82 (emphasizing that fraudulent acts by state, local, and
agency officials that do not directly implicate federal funds “raise the risk that
participating organizations will lack the resources requisite to provide the level and
quality of [service] envisioned by the [federal] program”).

Moreover, in now trying to recast her earlier bid to require the government to
plead and prove that defendant FitzGerald had authority to manage the agency’s funds
(ECF # 55 at 14) as a “scienter” requirement, FitzGerald is contradicting the position she
previously took in her earlier motion, as well as disregarding the basis for the Fifth
Circuit’s dubious decision in Phillips, which is the tainted source from which her entire
argument ultimately springs. The Phillips court never suggested that its requirement
that a defendant must be shown to have been “authorized to act on behalf of the [agency
or publically-funded entity] with respect to its funds” (219 F.3d at 413) had anything to
do with scienter or mens rea, or with ensuring that juries could distinguish between
conscious wrongdoers acting with improper intent and hapless innocents. Rather, it
viewed this construction as necessary because it believed that otherwise, § 666 would be
overbroad and would exceed Congress’s authority under the Spending Clause. Id. at
414-15. Defendant FitzGerald’s previous motion urging the Court to import this
requirement from the divided Fifth Circuit’s panel decision in Phillips likewise
contended that this was necessary to avoid creating constitutional issues under the
Spending Clause, ECF # 55 at 15-16, not because it was needed to adequately distinguish

between innocent-minded defendants and conscious wrongdoers. Defendant

18
FitzGerald’s attempt to now refashion her previous Phillips-based Spending Clause
argument into one now based upon scienter by draping it in Rehaifs mantle could
therefore hardly be more transparently contrived and artificial.

Finally, FitzGerald again dusts off her old standby argument (previously
advanced in her Second Motion to Dismiss, ECF # 56 at 18-19) that if this Court finds it
is ambiguous whether § 666(a)(1)(B) and § 666(a)(2) intended to apply a mens rea
requirement to the statute’s “agent” element, then it should do so under the rule of
lenity. As we previously pointed out in ECF # 65 at 90-91, the Supreme Court has
established that the rule of lenity becomes operative only where there is a “grievous
ambiguity or uncertainty in the statute,” Chapman v. United States, 500 U.S. 453, 463
(1991), and it is therefore “rarely applied.” United States v. Fernandez, 722 F.3d 1, 24
n.14 (1st Cir. 2013). Because most statutes are ambiguous to at least some degree, “[t]he
simple existence of some statutory ambiguity . . . is not sufficient to warrant application
of that rule.” United States v. Muscarello, 524 U.S. 125, 138 (1998). Because the
Supreme Court “has never held that the rule of lenity automatically permits a defendant
to win” whenever some ambiguity exists, such garden-variety ambiguity instead merely
calls for the exercise of a court’s normal skills at statutory interpretation. Id. at 139.

The rule of lenity therefore only applies if, after seizing everything from which aid can be
derived, the reviewing court can still make no more than a guess as to what Congress
intended. Id. That is certainly not the case here. See also United States v. McNair, 605
F.3d 1152, 1192 (11th Cir. 2010) (finding nothing in § 666(a) or (c) that supported
application of the rule of lenity).

Thus, contrary to what defendants FitzGerald (ECF # 113, at 7-9) and Pangallo

(ECF # 118, at 3-4) suggest, the solicitation and extortion and bribe-paying provisions of

19
the FPBA already contain an express scienter requirement. It is placed at the point in
each provision where Congress determined it was sensible and appropriate to place it —
ie., directly in front of, and therefore modifying, the series of verbs that define the
actions proscribed by the statute (soliciting, demanding, or accepting, and giving,
offering, and agreeing to give, anything of value). Because the provisions of the FPBA
charged here already include a scienter requirement that ensures that a defendant will
not be convicted under the statute unless he or she acted with an “improper motive or
purpose” to be influenced or rewarded that involved “conscious wrongdoing” or “a bad
or evil state of mind,” Instructions 27A-13 & 27A-20, the specter of unjust convictions
under these provisions of the FPBA that defendants attempt to conjure up (ECF # 113 at
10; ECF # 118 at 3-4) is wholly insubstantial.'4 And, as the next section demonstrates,
nothing in Rehaif supports the defendants’ arguments with regard to the interpretation
of these provisions of § 666.
II. BECAUSE THE STRUCTURE AND LANGUAGE OF THE

UNLAWFUL FIREARMS POSSESSION STATUTE AND THE

FPBA ARE COMPLETELY DIFFERENT, AND THE FPBA
ALREADY INCLUDES AN EXPRESS SCIENTER

REQUIREMENT, REHAIF HAS NO APPLICABILITY HERE

Rehaif presented the question of what culpable mental state or knowledge on the
part of a defendant the government must prove in a prosecution under 18 U.S.C. §
922(g)(5), which prohibits (1) an alien (2) who is illegally or unlawfully in the United

States (3) from possessing a firearm or ammunition that has moved in interstate

 

14 Rather like the Wizard of Oz, the defendants have generated great clouds of
argumentation while effectively proclaiming, “Pay no attention to that express scienter
provision in both sections 666(a)(1)(B) and 666(a)(2)!”

20
commerce. The defendant in Rehaif had entered the United States on a nonimmigrant
student visa for the purpose of attending a university. He did poorly and was dismissed
on academic grounds. When this occurred, university officials counseled him that his
immigration status would be terminated unless he either secured admission to a
different college or left the country. Rehaif did neither, which immediately terminated
his lawful status. He was subsequently prosecuted under 18 U.S.C. § 922(g)(5)(A) based
upon an occasion when he went to a shooting range and used two firearms.'5

At his trial, Rehaif’s counsel contended that the government had to prove not just
that he was unlawfully or illegally in the United States, but that he knew that this was
the case. The trial judge, in keeping with the previous understanding of the statute’s
elements, disagreed,6 and the Eleventh Circuit affirmed his convictions.

The Supreme Court, however, concluded that the term “knowingly,” which was
used in the penalty provision of § 924(a)(2) but not in the main body of the statute at §
922(g), nevertheless modified that provision and applied both to the defendant’s
conduct (his possession of a firearm and ammunition) and to his awareness that he was

in this country unlawfully. 139 S. Ct. at 2194. Because the trial court had not instructed

 

15 As Justice Alito pointed out in his dissent, the government actually presented
compelling evidence at Rehaif’s trial that he was fully aware of his unlawful immigration
status. Id. at 2201-2202. The record also included substantial evidence (which was not
discussed in the majority opinion) of Rehaif’s increasingly bizarre and ominous behavior
in the weeks leading up to his arrest on December 6, 2015, which took place just four
days after an attack by two ISIS-inspired individuals on a county employees holiday
event in San Bernardino, California left 14 people dead and 22 injured. See
https://en.wikipedia.org/wiki/2015 San Bernardino attack.

16 Id, at 2202 (Alito, J., dissenting). See also, e.g., United States v. Scott, 564 F.3d 34,
39 (ist Cir. 2009) and United States v. Langley, 62 F.3d 602, 607 (4th Cir. 1995) (en
banc) for the prior judicial interpretation of what § 922(g) required.

21
the jury to this effect, the Court reversed his conviction and remanded the case to the
Eleventh Circuit for further proceedings — in particular, to determine whether the
district court’s error in the jury instructions was harmless. 139 S. Ct. at 2200.27

The Court’s analysis in Rehaif proceeded in three steps. First, it noted that there
is “a longstanding presumption” that “Congress intends to require a defendant to
possess a culpable mental state regarding ‘each of the statutory elements that

””

criminalize otherwise innocent conduct.” Id. at 2195, citing United States v. X-
Citement Video, Inc., 513 U.S. 64, 72 (1994) (emphasis added). Second, the Court
analyzed the statutory text and concluded that it supported the conclusion that the term
“knowingly” used in § 924(a)(2) modified both of the non-jurisdictional elements of §
922(g) (i.e., status as an unlawful alien and possession of a firearm or ammunition). Id.
at 2195-96. In doing so, the Court noted that “As ‘a matter of ordinary English
grammar,’ we normally read the statutory term ‘knowingly’ as applying to all the

subsequently listed elements of the crime.” Flores-Figueroa v. United States, 556 U.S.
646, 650 (2009) (emphasis added); see also id. at 652 (pointing out that the Court
“ordinarily read[s] a phrase in a criminal statute with the word ‘knowingly’ as applying

that word to each element”). Finally, the Court found that requiring the government to

prove that Rehaif knew that he was an alien who was in the country unlawfully was

 

17 Ina number of subsequent post-Rehaif decisions involving charges of unlawful
possession of firearms, lower courts have indeed found that a district court’s failure to
instruct the jury consistently with the new requirement established by the Supreme
Court was harmless error in light of the ample evidence of the defendant’s knowledge of
his or her status. See, e.g., United States v. Burghardt, 939 F.3d 397, 403-05 (ist Cir.
2019); United States v. Bowens, 938 F.3d 790, 797 (6th Cir. 2019); United States v.
Benamor, 937 F.3d 1182, 1188-89 (9th Cir. 2019); United States v. Briscoe, 2019 WL
5549165, at *3 (D. Kan. Oct. 28, 2019). Other courts have similarly declined to set aside
prior guilty pleas on that basis. See, e.g., Allen v. United States, 2019 WL 6359164, at *4
(W.D.N.C. Nov. 27, 2019).

22
consistent with “scienter’s importance in separating wrongful from innocent acts... .”
139 S. Ct. 2196.

When we apply the three considerations that influenced the Court’s majority in
Rehaif to this case, however, we find that none of them serves to advance the
defendants’ argument under the circumstances present here. To begin with, defendant
FitzGerald’s lengthy discussion (ECF # 113 at 7-9) of the presumption in favor of
scienter is completely beside the point.'® As discussed above, see pages 3-4 & 6-8 supra,
the government does not assert that the provisions of § 666(a) charged here do not
include a scienter requirement; they clearly and expressly do. Rather, it is the
defendants who turn a blind eye to those express requirements in order to further their
claim that yet another scienter requirement needs to be inferred out of nothing to
modify the statute’s “agent” element. See page 3, n.2 supra.

But as Rehaif and its predecessor decisions make clear, the presumption in favor
of scienter can only be activated to infer a scienter requirement in the absence of an
express statutory one where a failure to do so would leave the jury with no means of
distinguishing between persons who are conscious wrongdoers and those who are
hapless innocents. See, e.g., Rehaif, 139 S. Ct. at 2196-2197.

Second, the Court’s construction of the unlawful firearms possession statute in
Rehaif proceeded wholly from its finding that the word “knowingly” in § 924(a)(2)’s
penalty provision should be read to precede and therefore modify all of the elements of §
922(g) except for its jurisdictional hook. Indeed, Rehaif expressly emphasized that in

interpreting a criminal statute, language that imposes a scienter requirement applies

 

18 Indeed, it could appropriately be characterized as a “straw man” argument.

23
only to elements of the offense that follow the language specifying the defendant’s
required mental state. 199 S. Ct. at 2196 (citing and quoting Flores-Figueroa, 556 U.S.
at 650 to establish that the term “knowingly” is normally read “as applying to all the
subsequently listed elements of the crime”). Yet here, in both of the provisions in §
666(a) that form the basis for Counts One through Four, the statute’s express scienter
requirement is placed after the requirement that the defendant be an agent of a
government, agency, or federally-funded organization, which the defendants claim
should also be interpreted to have a scienter element. Thus, far from being consistent
with Rehaif, the defendants’ attempt here to conjure up out of nothing an additional
“scienter” requirement beyond the one already expressly inserted into the statute at two
different places by Congress and then to plunk that down before the words “being an
agent” in § 666(a)(1) flatly contradicts the very principle of statutory analysis that the
Rehaif’s majority relied upon. Id. at 2195-96.

Finally, as we have already shown, see pages 6-8 & 11-12 supra, the structure of
§§ 666(a)(1)(B) and 666(a)(2) and the jury instructions that apply to those statutory
provisions already address, and are fully sufficient to secure, the need to “separat[e]
wrongful from innocent acts ....” 139 S. Ct. 2196.

Given Rehaifs close focus upon the particular structure of the unlawful firearms
possession statute, it should come as no surprise that defendants charged with
violations of other statutes who have subsequently invoked Rehaif and argued that it
applies to their cases have fared poorly. Thus, in United States v. Ramos-Moran, 2019
WL 4393670 (S.D. Cal. Sept. 13, 2019), the defendant, an alien, was charged with
unlawfully attempting to enter the United States in violation of 8 U.S.C. § 1325(a)().

The defendant argued that Rehaif required the government was required to prove that

24
he knew he was an alien. The Court easily rejected this claim. First, it pointed out that
while Rehaif “concerned ‘the scope of the word ‘knowingly,”” the text of § 1325(a)(1) “did
not incorporate a ‘knowingly’ requirement...” Id. at *4, citing Rehaif, 139 S. Ct. at
2194. Second, it pointed out —_ that the defendant’s conduct would have been illegal
regardless of whether he was an alien or a United States citizen, and his alien status
“was therefore not the ‘crucial element’ separating wrongful from innocent conduct.”

Id. at *5.

Similarly, in United States v. Thomas, 2019 WL 5390567 (N.D. Ind. October 22,
2019), the Court rejected a defendant’s attempt to set aside his prior guilty pleas by
arguing that Rehaif required the government to prove that he acted “knowingly” with
respect to the charges against him of conspiring to distribute 5 or more kilograms of
cocaine (in violation of 21 U.S.C. § 846) and using a firearm during and in relation toa
drug trafficking crime (in violation of 18 U.S.C. § 924(c)). The Court pointed out that
“The ‘prohibited status’ that required a ‘knowing’ mens rea in Rehaif is not an issue with
the charges awaiting sentencing for Mr. Thomas.” Id. at *2.

It would always be a heavy lift to argue that a statutory interpretation case like
Rehaif that involves not only a completely different criminal statute, but one that has
nothing in common (either structurally or in terms of subject matter) with that charged
here, mandates a radical revision of the long-standing and well-established
understanding of the meaning of the FPBA and the existing precedents construing its
required elements. But, perhaps concerned that they may have difficulty prevailing with
the jury if the standard jury instructions relating to §§ 666(a)(1)(B) and 666(a)(2) are
applied to the known facts here, the defendants appear desperate to find some way of

rewriting these provisions and imposing additional requirements that have no support

25
in the statutory language, the established jury instructions, or the case law, leaving aside
a couple of Fifth Circuit decisions that do not even command respect from all of the
judges of that court itself. Such an act of forensic witchcraft is beyond the defendants’
capabilities under the circumstances existing here.
III. BECAUSE DEFENDANT PANGALLO’S SUPPLEMENTAL

MOTION TO DISMISS COUNTS ONE AND FOUR (ECF # 118)

RELIES ON THE SAME ARGUMENTS ADVANCED BY
DEFENDANT FITZGERALD, IT THEREFORE FAILS AS WELL

 

Defendant Pangallo acknowledges that his motion seeks to piggyback upon the
arguments advanced by defendant FitzGerald in her filing with respect to the Supreme
Court’s decision in Rehaif, ECF # 118, at 1-2. The Government (and, we suspect, the
Court as well) will certainly not grudge him his straightforward and blessedly concise
cry of “Me, too!” Pangallo contends that if the law requires a showing that FitzGerald
had knowledge of her status as an “agent” for purposes of conviction under § 666(a),
then it should likewise require a showing that he knew that she qualified as an agent
under the statute. ECF # 118, at 2. As shown above, see pages 10-12 & 17-18 supra, the
law requires no such showing as to FitzGerald herself, and Pangallo’s contention
therefore likewise fails.

But no unfair prejudice will result to Pangallo from the failure of his motion. If
he did conduct his dealings with FitzGerald in ignorance of her status as an “agent” of
MDHR, DolIT, and the Maryland state government, then he can certainly argue to the
jury that his lack of understanding of her status indicates that the actions he took that
benefitted her and her paramour Kenneth Coffland were not taken with corrupt intent.
Thus, under the correct interpretation of the requirements of §§ 666(a)(1)(B) and

666(a)(2) presented above, Pangallo is in no way limited or prevented from arguing that

26
he was a hapless innocent, rather than someone who acted “corruptly,” “with an
improper motive or purpose,” and whose actions reflected “conscious wrongdoing,” as §
666(a)(2) requires. L. SAND, ET AL., Instruction 27A-20 (“Defendant Acted Corruptly in

Connection with Transaction”).

CONCLUSION
For the reasons set forth above, all of the arguments advanced by defendants
FitzGerald and Pangallo in their respective motions (ECF # 113 and # 118) are without
merit, and each must be be denied.

Respectfully Submitted,

/s/

Jefferson M. Gray
Sean R. Delaney
Assistant U.S. Attorneys

By:

 

United States Attorney’s Office
36 S. Charles Street, 4th Floor
Baltimore, Maryland 21201

(410) 209-4915

Date: January 21, 2019

27
Exhibit No.

EXHIBITS
Description
Statutory Texts of 18 U.S.C. §§ 666(a)(1)(B) and 666(a)(2)
Standard Jury Instructions applicable to §§ 666(a)(1)(B) and
666(a)(2) from L. Sand, et al., MODERN FEDERAL JURY

INSTRUCTIONS: CRIMINAL

The Legislative History of 18 U.S.C. § 666, taken from S. REP.
NO. 98-225 (1984), at 369-371

28
